PER CURIAM.
Christopher L. Blackwood seeks to appeal the district court’s order denying Blackwood’s motion for reconsideration of the magistrate judge’s denial of his motion for appointment of counsel. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Blackwood seeks to appeal is neither a final order nor an appeal-able interlocutory or collateral order. Accordingly, although we grant Blackwood’s Motion Requesting to Add Supporting Evidence to Informal Brief, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.